Richardson, Ch. J.,
delivered the opinion of the court:
The Committee on War Claims of the House of Representatives transmitted this claim to the court under the provisions of the Bowman Act of March 3, 1883, ch. 116 (1 Supp. Rev. Stat., 2d ed., p. 403).
The defendants contend that the court is without jurisdiction of the claim for the horses on the ground that it is barred by law and therefore excluded from its jurisdiction by the last clause of section 3 of said act.
The court has already held that a claim is not barred, within the meaning of that section, if at the time of the passage of *467tbe act any avenue for its settlement was then open (Nutt’s Case, 26 C. Cls. R., 15; McClure’s Case, 19 id., 18).
Revised Statutes, section 3482, provides for.the payment for horses and equipments lost in battle. Section 3489 limits the time for presenting claims for such loss to June 30,1874. This limit was extended to Jannary 1,1876, by the act of June 22, 1874, and was further extended to one year from January 9, 1883, by the act of that date, chapter 16 (1 Suxip. Rev. Stat., 2d ed., p. 390).
Before that year had expired the Bowman act was passed, March 3, 1883.
Thus, at the time of the passage of the act this claim, to the extent limited in the statute, was not barred; and beyond that there never was a bar. •
The court has found the facts for report to Congress.
Nott, J., did not sit in this case and took no part in the decision.